NO. 12-13-00030-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

JONATHAN DAVID MATHEWS,                          §            APPEAL FROM THE 114TH
APPELLANT

V.                                               §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §           SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
       Jonathan David Mathews appeals his conviction for the possession of a controlled substance.
In his sole issue, Appellant challenges the sufficiency of the evidence to support the trial court’s
assessment of court costs. We affirm.

                                            BACKGROUND
       In 2010, Appellant was indicted for the felony offense of possession of a controlled substance,
a state jail felony as alleged. Pursuant to a plea agreement, Appellant pleaded guilty to the offense.
The trial court, in accordance with the agreement, placed Appellant on deferred adjudication
community supervision for a period of five years.
       In 2012, the State filed a motion to proceed to final adjudication, alleging that Appellant failed
to abide by the terms of his community supervision. Appellant pleaded “true” to some of the
allegations in the State’s motion, and contested the remaining allegations. After a hearing, the trial
court found that Appellant violated the terms of his community supervision, adjudicated him guilty,
assessed his punishment at confinement for twenty-two months in a state jail facility, and ordered that
he pay a fine of $1,000.00 as well as court costs.
        In the judgment of conviction, the trial court ordered the payment of $284.00 in court costs.
The district clerk inadvertently included a certified bill of costs in the record from an unrelated case of
a different defendant. At the State’s request, the district clerk supplemented the record to include a
correct bill of costs.

                                              COURT COSTS
        In his sole issue, Appellant contends that the amount of costs ordered in the trial court’s
judgment exceeds those supported by the bill of costs, and consequently, this court should modify the
judgment to reduce costs in an amount equal to that in the bill of costs.
Standard of Review
        A challenge to the sufficiency of the evidence supporting court costs is reviewable on direct
appeal in a criminal case. Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). We
measure sufficiency by reviewing the record in the light most favorable to the award. Mayer v.
State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010); Johnson v. State, No. 12-12-00289-CR, 2013
WL 3054994, at *2 (Tex. App.—Tyler June 19, 2013, no pet.) (not yet released for publication).
Applicable Law
        A judgment shall “adjudge the costs against the defendant, and order collection thereof. . . .”
See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2006). If a criminal action is appealed, “an
officer of the court shall certify and sign a bill of costs stating the costs that have accrued and send the
bill of costs to the court to which the action or proceeding is transferred or appealed.” Id. art.
103.006 (West 2006). Requiring a convicted defendant to pay court costs does not alter the range of
punishment and is authorized by statute. See id. art. 103.001 (West 2006); Weir v. State, 278 S.W.3d
364, 367 (Tex. Crim. App. 2009). The clerk’s record may be supplemented to add the bill of costs.
See TEX. R. APP. P. 34.5(c); TEX. CODE CRIM. PROC. ANN. art. 103.006; Johnson, 2013 WL 3054994,
at *1-2.
Discussion
        Here, the judgment of conviction reflects that the trial court assessed $284.00 as court costs.
The judgment of conviction also includes a document identified as “Attachment A Order to Withdraw
Funds.” The attachment states that Appellant has incurred “[c]ourt costs, fees and/or fines and/or
restitution” in the amount of $284.00.

                                                     2
         Appellant contends that portions of the costs assessed are unsupported by the evidence. His
argument is based upon the incorrect bill of costs filed as part of the record from an unrelated case
involving a different defendant. The district clerk has since supplemented the record to include the
correct bill of costs. The incorrect bill of costs showed court costs in the amount of $474.00, while
the amount on the correct bill of costs matched the amount of costs assessed in the trial court’s
judgment—$284.00.
         Appellant is required to pay all of these costs, regardless of his indigence. See Johnson v.
State, No. 12-12-00263-CR, 2013 WL 2286077, at *2 (Tex. App.—Tyler May 22, 2013, no pet.)
(mem. op., not designated for publication) (“[T]he legislature has not preconditioned the collection of
court costs or fines on an inmate’s ability to pay.”). We have verified that each fee listed in the bill of
costs is authorized by statute. 1 Therefore, the evidence is sufficient to support the trial court’s
assessment of $284.00 in court costs against Appellant.
         Appellant’s sole issue is overruled.

                                                     DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the judgment of the trial court.


                                                                    SAM GRIFFITH
                                                                       Justice

Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)



         1
           The bill of costs lists a jury service fee, clerk’s fee, records management fee, records management and
preservation fee—DC, warrant fee, bond fee, arrest fee (commit and release), courthouse security, consolidated court fees,
judiciary fund county, judiciary fund state, and indigent defense court cost. All of these fees are authorized by statute.
See TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (West Supp. 2012); TEX. CODE CRIM. PROC. ANN. art. 102.005(a), (f)
(West 2006); TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2), (5), (6) (West Supp. 2012); TEX. CODE CRIM. PROC. ANN.
art. 102.017(a) (West Supp. 2012); TEX. LOCAL GOV’T CODE ANN. § 133.102(a)(1) (West Supp. 2012); TEX. LOCAL
GOV’T CODE ANN. § 133.105(a), (b) (West 2008); TEX. LOCAL GOV’T CODE ANN. § 133.107(a) (West Supp. 2012).
                                                                3
                                COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT
                                             JULY 31, 2013


                                       NO. 12-13-00030-CR

                                JONATHAN DAVID MATHEWS,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee

_____________________________________________________________________________
                     Appeal from the 114th Judicial District Court
                   of Smith County, Texas. (Tr.Ct.No. 114-1120-10)
_____________________________________________________________________________

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                       Sam Griffith, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4